     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 1 of 13 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Meghan E. George (SBN 274525)
 2    Adrian R. Bacon (SBN 280332)
 3    Thomas E. Wheeler (SBN 308789)
      LAW OFFICES OF
 4
      TODD M. FRIEDMAN, P.C.
 5    21550 Oxnard St., Suite 780
 6
      Woodland Hills, CA 91367
      Phone: 323-306-4234
 7    Fax: 866-633-0228
 8    tfriedman@toddflaw.com
      mgeorge@toddflaw.com
 9
      abacon@toddflaw.com
10    twheeler@toddflaw.com
      Attorneys for Plaintiff
11
12                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
13
14    TERRY FABRICANT,                          Case No.: 2:21-cv-05101
15    individually, and on behalf of all
      others similarly situated,
16
                                                COMPLAINT FOR DAMAGES
                    Plaintiff,                  AND INJUNCTIVE RELIEF
17
                                                PURSUANT TO THE TELEPHONE
                             v.                 CONSUMER PROTECTION ACT,
18
                                                47 U.S.C. § 227, ET SEQ.
      DEBTQUEST USA LLC, and                    JURY TRIAL DEMANDED
19
      DOES 1 through 10, inclusive, and
20    each of them,
21                 Defendants.
22
23                                      INTRODUCTION
24         1.     TERRY FABRICANT (“Plaintiff”) bring this Class Action Complaint
25   for damages, injunctive relief, and any other available legal or equitable remedies,
26   resulting from the illegal actions of DEBTQUEST USA LLC (“Defendant”), in
27   negligently contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the
28   Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby


                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -1-
     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 2 of 13 Page ID #:2




 1   invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge
 2   as to himself and his own acts and experiences, and, as to all other matters, upon
 3   information and belief, including investigation conducted by their attorneys.
 4         2.     The TCPA was designed to prevent calls and messages like the ones
 5
     described within this complaint, and to protect the privacy of citizens like Plaintiff.
 6
     “Voluminous consumer complaints about abuses of telephone technology – for
 7
     example, computerized calls dispatched to private homes – prompted Congress to
 8
     pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 9
           3.     In enacting the TCPA, Congress intended to give consumers a choice
10
     as to how creditors and telemarketers may call them, and made specific findings
11
     that “[t]echnologies that might allow consumers to avoid receiving such calls are
12
     not universally available, are costly, are unlikely to be enforced, or place an
13
14
     inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this

15   end, Congress found that
                 [b]anning such automated or prerecorded telephone calls
16               to the home, except when the receiving party consents to
17               receiving the call or when such calls are necessary in an
                 emergency situation affecting the health and safety of the
18
                 consumer, is the only effective means of protecting
19               telephone consumers from this nuisance and privacy
20               invasion.
21
     Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
22
     3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
23
     purpose).
24
           4.     Congress also specifically found that “the evidence presented to the
25
     Congress indicates that automated or prerecorded calls are a nuisance and an
26
     invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
27
     Mims, 132 S. Ct. at 744.
28



                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -2-
     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 3 of 13 Page ID #:3




 1         5.     In a recent decision, the Supreme Court interpreted the term
 2   “automatic telephone dialing system” and held that “[t]o qualify as an ‘automatic
 3   telephone dialing system,’ a device must have the capacity either to store a
 4   telephone number using a random or sequential generator or to produce a telephone
 5
     number using a random or sequential number generator.” Facebook, Inc. v. Duguid,
 6
     141 S.Ct. 1163 (2021) (emphasis added).
 7
           6.     In Duguid, the Supreme Court provided an example of such systems,
 8
     stating: “For instance, an autodialer might use a random number generator to
 9
     determine the order in which to pick phone numbers from a preproduced list. It
10
     would then store those numbers to be dialed at a later time.” Id. at 1171-72 fn. 7.
11
           7.     Further, both Duguid and the legislative history of the TCPA are clear
12
     that the original focus on prerecorded voice technology prohibition was the fact
13
14
     that such communications involved agentless calls, not on the question of whether

15   a literal voice was used during those agentless calls. See Hearing Before the

16   Subcommittee on Communications of the Committee on Commerce, Science and
17   Transportation, United States Senate One Hundred Second Congress First Session
18   July 24, 1992, Testimony of Robert Bulmash and Steve Hamm at pg 11; 7 FCC
19   Rcd. 8752 (F.C.C. September 17, 1992).
20         8.     The Sixth Circuit has also recognized this distinction: “Congress drew
21   an explicit distinction between ‘automated telephone calls that deliver an artificial
22   or prerecorded voice message’ on the one hand and ‘calls place by ‘live’ persons’
23   on the other.” Ashland Hosp. Corp. v. Serv. Employees Int’l Union, Dist. 1199
24   WV/KY/OH, 708 F.3d 737,743 (6th Cir. 2013).
25
           9.     Similarly, the FTC has observed that “prerecorded calls are by their
26
     very nature one-sided conversations, and if there is no opportunity for consumers
27
     to ask questions, offers may not be sufficiently clear for consumers to make
28
     informed choices before pressing a button or saying yes to make a purchase.” 73

                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -3-
     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 4 of 13 Page ID #:4




 1   FR 51164-01, 51167 (Aug. 29, 2008).
 2                               JURISDICTION AND VENUE
 3         10.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 4   a resident of California, seeks relief on behalf of a Class, which will result in at
 5
     least one class member belonging to a different state than that of Defendant, a
 6
     Limited Liability Company incorporated in the State of New York with its principle
 7
     place of business in the State of Pennsylvania. Plaintiff also seeks $1,500.00 in
 8
     damages for each call in violation of the TCPA, which, when aggregated among a
 9
     proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
10
     court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
11
     under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court
12
     has jurisdiction.
13
14
           11.    Venue is proper in the United States District Court for the Central

15   District of California pursuant to 28 U.S.C. § 1391(b)(1) because Defendant is

16   subject to personal jurisdiction in the County of Los Angeles, State of California.
17                                        PARTIES
18         12.    Plaintiff is, and at all times mentioned herein was, a natural person
19   and citizen and resident of the State of California. Plaintiff is, and at all times
20   mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).
21         13.    Defendant is, and at all times mentioned herein was, a consumer debt
22   relief company, and is therefore a “person” as defined by 47 U.S.C. § 153(39).
23         14.    The above named Defendant, and its subsidiaries and agents, are
24   collectively referred to as “Defendants.” The true names and capacities of the
25
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
26
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
27
     names. Each of the Defendants designated herein as a DOE is legally responsible
28
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the

                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -4-
     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 5 of 13 Page ID #:5




 1   Complaint to reflect the true names and capacities of the DOE Defendants when
 2   such identities become known.
 3         15.    Plaintiff is informed and believes that at all relevant times, each and
 4   every Defendant was acting as an agent and/or employee of each of the other
 5
     Defendants and was acting within the course and scope of said agency and/or
 6
     employment with the full knowledge and consent of each of the other Defendants.
 7
     Plaintiff is informed and believes that each of the acts and/or omissions complained
 8
     of herein was made known to, and ratified by, each of the other Defendants.
 9
                                   FACTUAL ALLEGATIONS
10
           16.    At all times relevant, Plaintiff was a citizen of the County of Los
11
     Angeles, State of California. Plaintiff is, and at all times mentioned herein was, a
12
     “person” as defined by 47 U.S.C. § 153(39).
13
14
           17.    Defendant is, and at all times mentioned herein was, a “person,” as

15   defined by 47 U.S.C. § 153(39).

16         18.    At all times relevant Defendant conducted business in the State of
17   California and in the County of Los Angeles, within this judicial district.
18         19.    On or about February 19, 2020, Defendant contacted Plaintiff on his
19   cellular telephone ending in -1083, in an effort to sell or solicit its services.
20         20.    Defendant called plaintiff on his cellular phone from the telephone
21   number confirmed to belong to Defendant, (843) 410-0023.
22         21.    Defendant used an “automatic telephone dialing system” as defined
23   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to sell or solicit its
24   business services.
25
           22.    Specifically, the phone call began with an artificial or prerecorded
26
     voice telling Plaintiff to “Press 1 if [Plaintiff] owed money.” Then, a prerecorded
27
     male voice asked follow up questions regarding the debt before transferring
28
     Plaintiff to a live person.

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -5-
     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 6 of 13 Page ID #:6




 1         23.   Accordingly, Defendant’s call utilized an “artificial voice” as
 2   prohibited by 47 § 227 (b)(1)(A).
 3         24.   Approximately ten minutes later, Plaintiff received an unsolicited text
 4   message from Defendant on his cellular telephone, number ending in -1083.
 5
           25.   Defendant sent Plaintiff the spam advertisement and/or promotional
 6
     offer from a phone number owned or controlled by Defendant, (267) 214-0577.
 7
           26.   The text sent by Defendant on February 19, 2020 read:
 8
                        Terry Faber Thank You for
 9
                        contacting DebtQuest USA.
10
                        My name is Tousif Anwar and
11
                        I will be contacting you shortly
12
                        from 800-370-2002 regarding
13
14
                        the debt relief program. If there

15                      is a better time for us to speak

16                      please do not hesitate to write
17                      back.   .   Reply    STOP     to
18                      unsubscribe.
19         27.   As evidenced by the “Reply STOP to unsubscribe” portion of
20   Defendant’s message, Plaintiff was not interacting with a live agent, but rather an
21   agentless text blast generated by a computer.
22         28.   Moreover, the text message sent to Plaintiff was drafted in advance
23   and sent out automatically based on pre-programmed parameters.
24         29.   The text message sent to Plaintiff’s cellular telephone was placed via
25
     Defendant’s SMS Blasting Platform, i.e., an “automatic telephone dialing system,”
26
     (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) as prohibited by 47 U.S.C. §
27
     227(b)(1)(A).
28



                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -6-
     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 7 of 13 Page ID #:7




 1         30.     The text message sent to Plaintiff’s cellular telephone was not sent by
 2   a live agent and thus created a one-sided conversation in which Plaintiff could not
 3   receive a response to his questions and/or concerns. The text message also were
 4   sent in an automated fashion as a result of computerized campaigns that were pre-
 5
     programmed in advance to send messages out to large groups of consumers all at
 6
     once, either sequentially or via algorithmic dialing, i.e. in an automated fashion by
 7
     a computer.
 8
           31.     In Mirriam Webster’s Dictionary “voice” is defined as “an instrument
 9
     or medium of expression.” It defines “artificial” as “humanly contrived…often on
10
     a natural model: MAN-MADE” and “lacking in natural or spontaneous quality.”
11
           32.     The message sent to Plaintiff by Defendant using the SMS blasting
12
     platform employed a text message as an instrument or medium of expression to
13
14
     deliver an automatic message drafted in advance of being sent, i.e. that of an SMS

15   message, to convey a telemarketing communication to Plaintiff. The SMS blasting

16   platform is a man-made humanly contrived program which allows companies to
17   blast out such messages via non-spontaneous methods, i.e. automated methods
18   similar to that of an assembly line in a factory. Such SMS blasting devices are
19   incapable of spontaneity, as they must be programmed by the operator to
20   automatically send messages out, en masse, pursuant to preprogrammed
21   parameters.
22         33.     Accordingly, Defendant’s message utilized an “artificial voice” as
23   prohibited by 47 U.S.C. § 227(b)(1)(A).
24         34.     Mirriam Webster’s Dictionary, “prerecorded” is defined as “recorded
25
     in advance.” “Recorded” is defined as “to set down in writing.” The text message
26
     sent to Plaintiff’s cellular telephone via the SMS blasting platform were set down
27
     in writing in advance by Defendant, whose employees wrote out the standard
28
     automated messages that were to be sent to Plaintiff and other class members, and

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -7-
     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 8 of 13 Page ID #:8




 1   by way of preprogrammed SMS blasting, entered the prerecorded messages into
 2   the SMS Blasting platform, and thereafter sent these messages pursuant to
 3   scheduled blasts that were programmed by Defendant. Thus, Defendant employed
 4   a text message as an instrument or medium of expression to deliver a prerecorded
 5
     message drafted in advance of being sent.
 6
           35.    Thus, Defendant’s message utilized a “prerecorded voice” as
 7
     prohibited by 47 U.S.C. § 227(b)(1)(A).
 8
           36.    The telephone number that Defendant, or their agent, called and
 9
     messaged was assigned to a cellular telephone service for which Plaintiff incurs a
10
     charge for incoming calls and messages pursuant to 47 U.S.C. § 227(b)(1).
11
           37.    This phone call and text message constituted “calls” that were not for
12
     emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
13
14
           38.    Plaintiff was never a customer of Defendant’s and never provided his

15   cellular telephone number Defendant for any reason whatsoever. Accordingly,

16   Defendant and their agent never received Plaintiff’s prior express consent to
17   receive unsolicited phone calls and text messages, pursuant to 47 U.S.C. §
18   227(b)(1)(A).
19         39.    This phone call and text message by Defendant, or its agents, violated
20   47 U.S.C. § 227(b)(1).
21                              CLASS ACTION ALLEGATIONS
22         40.    Plaintiff brings this action on behalf of himself and on behalf of and
23   all others similarly situated (“the Class”).
24         41.    Plaintiff represents, and is a member of, the Class, consisting of all
25
     persons within the United States who received any unsolicited phone calls or text
26
     messages placed using an automatic telephone dialing system and/or an artificial
27
     or prerecorded voice from Defendant and which phone calls or text messages were
28
     not made for emergency purposes or with the recipient’s prior express consent

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -8-
     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 9 of 13 Page ID #:9




 1   within the four years prior to the filing of this Complaint through the date of class
 2   certification.
 3          42.       Defendant and their employees or agents are excluded from the Class.
 4   Plaintiff does not know the number of members in the Class but believes the Class
 5
     members number in the hundreds of thousands, if not more. Thus, this matter
 6
     should be certified as a Class action to assist in the expeditious litigation of this
 7
     matter.
 8
            43.       Plaintiff and members of the Class were harmed by the acts of
 9
     Defendant in at least the following ways: Defendant, either directly or through their
10
     agents, illegally contacted Plaintiff and the Class members via their cellular
11
     telephones by using marketing and text messages, thereby causing Plaintiff and the
12
     Class members to incur certain cellular telephone charges or reduce cellular
13
14
     telephone time for which Plaintiff and the Class members previously paid, and

15   invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class

16   members were damaged thereby.
17          44.       This suit seeks only damages and injunctive relief for recovery of
18   economic injury on behalf of the Class, and it expressly is not intended to request
19   any recovery for personal injury and claims related thereto. Plaintiff reserves the
20   right to expand the Class definition to seek recovery on behalf of additional persons
21   as warranted as facts are learned in further investigation and discovery.
22          45.       The joinder of the Class members is impractical and the disposition of
23   their claims in the Class action will provide substantial benefits both to the parties
24   and to the court. The Class can be identified through Defendant’s records or
25
     Defendant’s agent’s records.
26
            46.       There is a well-defined community of interest in the questions of law
27
     and fact involved affecting the parties to be represented. The questions of law and
28



                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               -9-
     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 10 of 13 Page ID #:10




 1   fact to the Class predominate over questions which may affect individual Class
 2   members, including the following:
 3          a)    Whether, within the four years prior to the filing of this Complaint
 4                through the date of class certification, Defendant or their agents made
 5
                  any phone calls or sent any text messages (other than          calls or
 6
                  messages made for emergency purposes or made with the prior
 7
                  express consent of the called party) to a Class member using any
 8
                  automatic telephone dialing system or an artificial or prerecorded
 9
                  voice to any telephone number assigned to a cellular phone service;
10
            b)    Whether Plaintiff and the Class members were damaged thereby, and
11
                  the extent of damages for such violation; and
12
            c)    Whether Defendant and their agents should be enjoined from
13
14
                  engaging in such conduct in the future.

15         47.    As a person that received at least one marketing phone call or text

16   message without Plaintiff’s prior express consent, Plaintiff is asserting claims that
17   are typical of the Class. Plaintiff will fairly and adequately represent and protect
18   the interests of the Class in that Plaintiff has no interests antagonistic to any
19   member of the Class.
20         48.    Plaintiff and the members of the Class have all suffered irreparable
21   harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
22   action, the Class will continue to face the potential for irreparable harm. In
23   addition, these violations of law will be allowed to proceed without remedy and
24   Defendant will likely continue such illegal conduct. Because of the size of the
25
     individual Class member’s claims, few, if any, Class members could afford to seek
26
     legal redress for the wrongs complained of herein.
27
           49.    Plaintiff has retained counsel experienced in handling class action
28
     claims and claims involving violations of the Telephone Consumer Protection Act.

                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -10-
     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 11 of 13 Page ID #:11




 1         50.    A class action is a superior method for the fair and efficient
 2   adjudication of this controversy. Class-wide damages are essential to induce
 3   Defendant to comply with federal and California law. The interest of Class
 4   members in individually controlling the prosecution of separate claims against
 5
     Defendant are small because the maximum statutory damages in an individual
 6
     action for violation of privacy are minimal. Management of these claims is likely
 7
     to present significantly fewer difficulties than those presented in many class claims.
 8
           51.    Defendant has acted on grounds generally applicable to the Class,
 9
     thereby making appropriate final injunctive relief and corresponding declaratory
10
     relief with respect to the Class as a whole.
11
                                  FIRST CAUSE OF ACTION
12
       NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
13
14
                                   47 U.S.C. § 227 ET SEQ.

15         52.    Plaintiff incorporates by reference all of the above paragraphs of this

16   Complaint as though fully stated herein.
17         53.    The foregoing acts and omissions of Defendant constitute numerous
18   and multiple negligent violations of the TCPA, including but not limited to each
19   and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
20         54.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
21   seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
22   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
23         55.    Plaintiff and the Class are also entitled to and seek injunctive relief
24   prohibiting such conduct in the future.
25
     ///
26
     ///
27
     ///
28
     ///

                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -11-
     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 12 of 13 Page ID #:12




 1                               SECOND CAUSE OF ACTION
 2                    KNOWING AND/OR WILLFUL VIOLATIONS OF THE
 3                       TELEPHONE CONSUMER PROTECTION ACT
 4                                 47 U.S.C. § 227 ET SEQ.
 5
            56.   Plaintiff incorporates by reference all of the above paragraphs of this
 6
     Complaint as though fully stated herein.
 7
            57.   The foregoing acts and omissions of Defendant constitute numerous
 8
     and multiple knowing and/or willful violations of the TCPA, including but not
 9
     limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
10
     seq.
11
            58.   As a result of Defendant’s knowing and/or willful violations of 47
12
     U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00
13
14
     in statutory damages, for each and every violation, pursuant to 47 U.S.C. §

15   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

16          59.   Plaintiff and the Class are also entitled to and seek injunctive relief
17   prohibiting such conduct in the future.
18                                  PRAYER FOR RELIEF
19          Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
20   Class members the following relief against Defendant:
21                FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
22                          THE TCPA, 47 U.S.C. § 227 ET SEQ.
23          • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
24             Plaintiff seeks for himself and each Class member $500.00 in statutory
25
               damages, for each and every violation, pursuant to 47 U.S.C. §
26
               227(b)(3)(B).
27
            • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
28
               conduct in the future.

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -12-
     Case 2:21-cv-05101-AB-AS Document 1 Filed 06/23/21 Page 13 of 13 Page ID #:13




 1         • Any other relief the Court may deem just and proper.
 2               SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
 3                          THE TCPA, 47 U.S.C. § 227 ET SEQ.
 4         • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
 5
              Plaintiff seeks for himself and each Class member $1500.00 in statutory
 6
              damages, for each and every violation, pursuant to 47 U.S.C. §
 7
              227(b)(3)(B).
 8
           • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 9
              conduct in the future.
10
           • Any other relief the Court may deem just and proper.
11
                                       TRIAL BY JURY
12
           60.    Pursuant to the seventh amendment to the Constitution of the United
13
14
     States of America, Plaintiff is entitled to, and demands, a trial by jury.

15
16
     Dated: June 23, 2021                                  Respectfully submitted,
17
18
19
                                       THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.

20
21                                                             By: /s/ Todd M. Friedman
                                                               TODD M. FRIEDMAN, ESQ.
22                                                             ATTORNEY FOR PLAINTIFF
23
24
25
26
27
28



                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -13-
